DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/25/2022 has been entered. Claims 1-5, 7-10, 12-17, and 19-23 are currently being examined. 
It is noticed that in the claim set submitted on 02/25/2022, the claim status identifier indicated claim 11 as being (Withdrawn). However, the claim language is missing therein. Claim 11 is still considered as pending and not cancelled. Applicant’s amendments to the specification and claims have overcome the objections to the specification and claims previously set forth in the Non-Final Office Action mailed 01/03/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
fragile material” in claim 12 is a relative term which renders the claim indefinite. The term “fragile material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to the term “fragile material”, the claim limitation “wherein the planar antenna comprises a fragile material” is ambiguous. Although the specification does give examples of fragile materials in paragraph [0016], which states “The planar antenna clamp system 100 enables planar antennas, even fragile ones such as those made of porous material, plastic, or even paper”, this does not provide a standard for ascertaining the requisite degree due to variance among each material (i.e., flexible vs rigid plastic).
Claim 22 is rejected due to its dependence on claim 12.
For purposes of examination, claims 12 and 22 are interpreted to read “wherein the planar antenna is one selected from the group consisting of a porous material, paper, and plastic”.
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is dependent on claim 6, which is cancelled. For purposes of examination, claim 7 is interpreted to read “The planar antenna clamp system of claim 3”.
Claims 8-9 are rejected due to their dependence on claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10, 13-14, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Suprunov et al. (US 20090009421 A1), hereinafter referred to as “Suprunov”, in view of Brocheton et al. (US 20080012788 A1), hereinafter referred to as “Brocheton”.
Regarding claim 1, Suprunov teaches a planar antenna clamp system (fig. 3, element 300; para. [0044]) comprising: a base (fig. 3, element 210; para. [0044]) having a top surface (fig. 3); a connector (fig. 13, element 1330; para. [0063]) mounted to the base (fig. 13, element 1310; para. [0063]) and configured to provide an interface to a communication device (fig. 13, element 1310; para. [0063]); a clamp arm (fig. 3, element 220; para. [0044]) having top and bottom surfaces (fig. 3), wherein a proximal end of the clamp arm (fig. 3, element 220) is 
Suprunov does not teach a matching circuit disposed on the top surface of the base and electrically connected to the connector; and a clamp configured to compress the conductors of the planar antenna between the top surface of the base and the bottom surface of the clamp arm such that the conductors of the planar antenna are operatively coupled with the matching circuit, when in a closed configuration.
Brocheton teaches a matching circuit (fig. 2, element 32; para. [0109]) disposed on the top surface of the base (fig. 2, element 34) and electrically connected (fig. 11, element 40; para. [0100]) to the connector (fig. 2, element 20; para. [0095]).
The combination of Suprunov and Brocheton, as modified, does not explicitly teach the conductors of the planar antenna are operatively coupled with the matching circuit, when in a closed configuration. 

Furthermore, Brocheton states that the matching circuit can be implemented on a printed circuit board (Brocheton, para. [0016]-[0017]) and Suprunov states that one end of the planar antenna structure can be attached to a circuit board associated with the PC card 210 (Suprunov, para. [0045]), which serves as the base of the structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert a matching circuit on top of the base described in Suprunov in order to match the impedance between the antenna and communication device. Adding a matching circuit in this location allows for matching the impedance of the antenna (Brocheton, para. [0004]), thus improving device performance. 
Regarding claim 2, Suprunov does not teach the connector is a subminiature version A (SMA) connector.
Brocheton teaches the connector is a subminiature version A (SMA) connector (para. [0104]).

Regarding claim 3, Suprunov teaches the base (Suprunov, fig. 9, element 210 vertical side walls) is shaped so as to provide alignment guides (Suprunov, fig. 9, element 210 vertical side walls) configured to align the conductors (Suprunov, fig. 9, element 430) of the planar antenna (Suprunov, fig. 9, element 310) as the planar antenna (Suprunov, fig. 9, element 310) is inserted into the air gap (fig. 9).
Suprunov does not teach a matching circuit.
Brocheton teaches a matching circuit (Brocheton, fig. 2, element 32).
The combination of Suprunov and Brocheton, as modified, does not explicitly teach that the alignment guides align the planar antenna with the matching circuit. 
However, given the combination of Suprunov and Brocheton, and the rationale stated above for inserting the matching circuit on top of the base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device described in Suprunov with the matching circuit described in Brocheton such that the base (Suprunov, fig. 9, element 210 vertical side walls) is shaped so as to provide alignment guides (Suprunov, fig. 9, element 210 vertical side walls) configured to align the conductors (Suprunov, fig. 9, element 430) of the planar antenna (Suprunov, fig. 9, element 310) with the matching circuit (Brocheton, fig. 2, element 32) as the planar antenna (Suprunov, fig. 9, element 310) is inserted into the air gap (fig. 9). Doing so allows for alignment of the planar antenna and matching circuit. 
Regarding claim 4, Suprunov teaches conductors (fig. 4, element 430) of a planar antenna (fig. 3, element 310).
Brocheton teaches no solder is used to couple the matching circuit (fig. 2, element 32) to the conductors of an antenna (para. [0016], [0023]).
The combination of Suprunov and Brocheton, as modified, does not explicitly teach no solder is used to couple the matching circuit to the conductors of the planar antenna. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of devices of Suprunov and Brocheton as described above such that no solder is used (Brocheton, para. [0016], [0023]) to couple the matching circuit (Brocheton, fig. 2, element 32) to the conductors (Suprunov, fig. 4, element 430) of the planar antenna (Suprunov, fig. 3, element 310). Doing so reduces cost and simplifies the electrical design (Brocheton, para. [0132]). 
Regarding claim 10, Suprunov does not teach the matching circuit further comprises at least one active radio frequency (RF) component selected from the group consisting of: an amplifier, a diplexer, a mixer, and a filter.
Brocheton teaches the matching circuit (fig. 2, element 32) further comprises at least one active radio frequency (RF) component selected from the group consisting of: an amplifier, a diplexer, a mixer, and a filter (para. [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above to include at least one active RF component. Doing so allows for other device functions (Brocheton, para. [0110]).
Regarding claim 13, Suprunov teaches a spring (para. [0052]) disposed with respect to the clamp arm (fig. 3, element 220) and the base (fig. 3, element 210) so as to provide spring force to the distal end of the clamp arm (fig. 3, element 220) in a direction away from the base (fig. 3, element 210) (para. [0052]).
Regarding claim 14, Suprunov teaches the clamp arm (fig. 3, element 220) and the spring (para. [0052]) are both embodied in a cantilevered beam (para. [0052]).
Regarding claim 19, Suprunov does not explicitly teach any magnetic or metallic components of the planar antenna clamp system are positioned vertically at least 1 mm away from the top surface of the base.
Suprunov does teach a circuit board (para. [0045]) on top of the base (fig. 3, element 210). Although Suprunov does not explicitly state the width of the circuit board, it is commonly known in the art that a circuit board can exceed 1 mm in width. If the circuit board is at least 1 mm in width, it would allow for any magnetic or metallic components of the planar antenna clamp system (fig. 3, element 300) to be positioned vertically at least 1 mm away from the top surface of the base (fig. 3, element 210).
The combination of Suprunov and Brocheton as described above discloses the claimed invention except for explicitly stating any magnetic or metallic components of the planar antenna clamp system are positioned vertically at least 1 mm away from the top surface of the base.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place any magnetic or metallic components of the planar antenna clamp system are positioned vertically at least 1 mm away from the top surface of the base, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233 (CCPA 1955). Doing so would reduce interference in the device. 
Regarding claim 20, Suprunov teaches comprising a lock (para. [0051]) configured to prevent the antenna (fig. 3, element 310) from sliding with respect to the base (fig. 3, element 210) when the planar antenna clamp system (fig. 3, element 300) is in the closed configuration (fig. 2; para. [0051]).
Regarding claim 23, Suprunov teaches the planar antenna (fig. 3, element 310) is operational (para. [0042]) when the clamp (fig. 3, element 220; para. [0051]) is in the closed configuration (fig. 2).

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suprunov in view of Brocheton as applied to claim 1 above, and further in view of Zaghloul et al. (US 5005019 A), hereinafter referred to as “Zaghloul”.
Regarding claim 5, the combination of Suprunov and Brocheton, as modified, does not teach no metal-to- metal contact is used to couple the matching circuit to the conductors of the planar antenna.
Zaghloul teaches no metal-to- metal contact is used (col. 4, lines 51-53 and 57-59) to couple the matching circuit (fig. 1a, element 2; col. 4, lines 34-36) to the conductors (col. 5, lines 52-54) of the planar antenna (fig. 1a, element 4; col. 4, line 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above such that no metal-to-metal contact is used to couple the 
Regarding claim 7, the combination of Suprunov and Brocheton, as modified, does not teach the matching circuit comprises a tapered transmission line.
Zaghloul teaches the matching circuit (fig. 1a, element 2) comprises a tapered transmission line (col. 4, lines 34-36 and 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above such that the matching circuit comprises a tapered transmission line. Doing so allows for matching the feed line to the antenna (Zaghloul, col. 4, lines 34-36). 
Regarding claim 8, the combination of Suprunov and Brocheton, as modified, does not teach the matching circuit is a tapered co-planar waveguide transmission line.
Zaghloul teaches the matching circuit (fig. 1a, element 2) the matching circuit is a tapered co-planar waveguide transmission line (col. 4, lines 34-36 and 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above such that the matching circuit is a tapered co-planar waveguide transmission line. Doing so allows for matching the feed line to the antenna (Zaghloul, col. 4, lines 34-36). 
Regarding claim 9, the combination of Suprunov and Brocheton, as modified, does not teach the tapered transmission line is covered with a protective, dielectric layer such that the 
Zaghloul teaches the tapered transmission line (fig. 1a, element 2) is covered with a protective, dielectric layer (col. 4, lines 51-53) such that the matching circuit (fig. 1a, element 2) is capacitively coupled (col. 4, lines 51-53 and 57-59) to the conductors (col. 5, lines 52-54) of the planar antenna (fig. 1a, element 4) when in the closed configuration (fig. 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above such that the matching circuit is covered in a dielectric layer and is capacitively coupled to the planar antenna in a closed configuration. Doing so enables simple, inexpensive multilayer manufacture (Zaghloul, abstract). 

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suprunov in view of Brocheton as applied to claim 1 above, and further in view of Daniel et al. (US 20160181867 A1), hereinafter referred to as “Daniel”.
Regarding claim 12, Suprunov teaches no supports other than the planar antenna clamp system (fig. 3, element 300) are used to support the planar antenna (fig. 3, element 310) in free space (fig. 3).
Suprunov does not teach the planar antenna comprises a fragile material.
Daniel teaches, as best understood, the planar antenna (fig. 1, element 101; para. [0030]) comprises a fragile material (para. [0030]).

Regarding claim 22, Suprunov does not teach the fragile material is one selected from the group consisting of a porous material, paper, and plastic.  
Daniel teaches, as best understood, the fragile material (fig. 1, element 101) is one selected from the group consisting of a porous material, paper, and plastic (para. [0030]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above such that the fragile material is one selected from the group consisting of a porous material, paper, and plastic. Doing so allows for minimizing manufacture costs (Daniel, para. [0030]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suprunov in view of Brocheton as applied to claim 1 above, and further in view of Harris et al. (US 5812098 A), hereinafter referred to as “Harris”.
Regarding claim 15, Suprunov teaches a connector (fig. 13, element 1330) and a planar antenna (fig. 3, element 310).
Brocheton teaches an SMA connector (para. [0104]; fig. 2, element 20) and a matching circuit (fig. 2, element 32) configured to match an impedance of an antenna (fig. 2, element 19; para. [0095]) to the SMA connector (fig. 2, element 20) (para. [0076]).

Harris teaches a SMA connector (col. 1, lines 33-35) is a 50 ohm interface (col. 1, lines 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above such that the connector (Brocheton, fig. 2, element 20) is a 50 ohm interface (Harris, col. 1, lines 33-35 and 37-39) and the matching circuit (Brocheton, fig. 2, element 32) is configured to match an impedance of the planar antenna (Suprunov, fig. 3, element 310) to the 50 ohm interface (Harris, col. 1, lines 33-35 and 37-39) (Brocheton, para. [0076]). Doing so allows for using the industry standard impedance of fifty ohms for testing equipment (Harris, col. 1, lines 37-39). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suprunov in view of Brocheton as applied to claim 1 above, and further in view of Ligtenberg et al. (US 20070133156 A1), hereinafter referred to as “Ligtenberg”.
Regarding claim 16, Suprunov teaches the clamp is a magnet clamp (para. [0051]).
The combination of Suprunov and Brocheton, as modified, does not teach the clamp is a magnet clamp comprising: a clamp bar slidably disposed on the top surface of the clamp arm such that the clamp bar can slide between first and second positions; a first magnet mounted to the clamp bar; a second magnet disposed on a bottom surface of the base; and wherein when 
Ligtenberg teaches the clamp is a magnet clamp comprising: a clamp bar (fig. 5C, element 152; para. [0048]) slidably disposed on the top surface of the clamp arm (fig. 5C, element 14; para. [0048]) such that the clamp bar (fig. 5C, element 152) can slide between first (fig. 5A) and second (fig. 5B) positions; a first magnet (fig. 5C, element 170; para. [0048] – here the magnet is defined as a magnetic component composed of a plurality of magnets) mounted to the clamp bar (fig. 5C, element 152); a second magnet (fig. 5C, element 160; para. [0048] – here the magnet is defined as a magnetic component composed of a plurality of magnets) disposed on a bottom surface of the base (fig. 5C, element 12; para. [0049]) (the shaded 12 in fig. 5C is defined as the bottom surface of the base and magnet 160 enclosed by 156 is shown disposed on 12 in fig. 5C); and wherein when the clamp bar (fig. 5C, element 152) is in the first position (fig. 5A) the first (fig. 5C, element 170) and second (fig. 5C, element 160) magnets are vertically aligned such that there is attractive force between them thereby causing the clamp arm (fig. 5C, element 14) to move into, and remain in, the closed configuration (fig. 5A, para. [0049]), and wherein when the clamp bar (fig. 5C, element 152) is in the second position (fig. 5B), the first (fig. 5C, element 170) and second (fig. 5C, element 160) magnets are offset from each other so as to cause repulsive force therebetween thereby allowing the clamp arm (fig. 5C, element 14) to move into the open configuration (fig. 5B, para. [0049]).

Regarding claim 17, the combination of Suprunov and Brocheton, as modified, does not teach when the clamp bar is in the second position, the repulsive force between the first and second magnets lifts the clamp arm into the open configuration.
Ligtenberg teaches when the clamp bar (fig. 5C, element 152) is in the second position (fig. 5B), the repulsive force between the first (fig. 5C, element 170) and second (fig. 5C, element 160) magnets lifts the clamp arm (fig. 5C, element 14) into the open configuration (fig. 5B, para. [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton as described above such that the magnetic clamp described in Suprunov is implemented as the clamp described in Ligtenberg. Doing so allows for opening the device without prying (Ligtenberg, para. [0003] and [0009]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Suprunov in view of Brocheton as applied to claim 1 above, and further in view of Montgomery et al. (US 20120306715 A1), hereinafter referred to as “Montgomery”.
Regarding claim 21, the combination of Suprunov and Brocheton, as modified, does not explicitly teach the clamp enables the planar antenna to quickly connect or disconnect from the matching circuit.  
Montgomery teaches the clamp (para. [0016]) enables the planar antenna (figs. 2-3, elements 20 and 24; para. [0020]) to quickly connect or disconnect (para. [0016]; [0027]) from the matching circuit (para. [0020]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Suprunov and Brocheton such that the clamp enables the planar antenna to quickly connect or disconnect from the matching circuit, as described in Montgomery.  Doing so allows for easily replacing an antenna (Montgomery, para. [0027]) and providing it with impedance matching when attached to the base (Montgomery, para. [0020]), thereby improving device performance.

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1 under 35 U.S.C. § 103, Applicant states:
I.    The Proposed Modification Of Suprunov, In View Of Brocheton, Would 
Cause Suprunov's Collapsible Antenna To Be Unsatisfactory For Its Intended 
Purpose. 
The support given by Applicant for this statement is:
In the collapsed position, "the expandable antenna (e.g., antenna structure 310) is collapsed, stored and protected within antenna housing 220" (Suprunov at [0051]). Moreover, "[w]hen antenna housing 220 is moved to the open position, antenna structure 310 unfolds for operation" (Suprunov at [0053]). This implies that when Suprovnov's antenna housing is in its closed position, it is in its non-functional state. Accordingly, the collapsibility of Suprovnov's antenna housing is related to storage and portability, not compressing the conductors of the planar antenna. The combination of Suprunov's collapsible antenna and Brocheton's circuit component to teach the instant subject matter would require the antenna to be operational, rather than stored, while in the collapsed position. Therefore, the two references could not be combined without rendering Suprunov's collapsible antenna unsatisfactory for its intended purpose. Accordingly, the Office Action lacks a sufficient suggestion or modification to make the purposed modification. (emphasis added)

The Examiner respectfully disagrees. The assumed implication that the antenna described by Suprunov is in its non-functional state when the antenna housing is in its closed position is incorrect. Paragraph [0042] in Suprunov states
Moreover, while in the closed or locked position, the antenna structure within antenna housing 220 can transmit and/or receive data; however, reception and/or transmission can be improved when the antenna housing 220 is in an expanded state.
Furthermore, support is not given for the statement “Therefore, the two references could not be combined without rendering Suprunov's collapsible antenna unsatisfactory for its intended purpose.” The assertion “Accordingly, the collapsibility of Suprovnov's antenna housing is related to storage and portability, not compressing the conductors of the planar antenna. The combination of Suprunov's collapsible antenna and Brocheton's circuit component to teach the instant subject matter would require the antenna to be operational, rather than stored, while in the collapsed position” only addresses motivation to combine the matching circuit described in Brocheton with the antenna system described in Suprunov. The aforementioned assertion and the other arguments do not address how incorporating the matching circuit described in Brocheton renders the antenna system described in Suprunov unsatisfactory for its intended purpose.
to teach the instant subject matter would require the antenna to be operational, rather than stored, while in the collapsed position” (emphasis added). However, regarding the matching circuit, claim 1 only requires 
…a matching circuit disposed on the top surface of the base and electrically connected to the connector; and a clamp configured to compress the conductors of the planar antenna between the top surface of the base and the bottom surface of the clamp arm such that the conductors of the planar antenna are operatively coupled with the matching circuit, when in a closed configuration.
Hence, an antenna clamped to a matching circuit and operating while clamped is not required by the aforementioned portion of claim 1, and nor is it recited elsewhere in claim 1. 
The second argument against Suprunov in view of Brocheton given by Applicant is: 
II.   The Teachings Of Suprunov Cannot Be Practically Combined With Brocheton

The support given for this assertion is
Here, one of ordinary skill in the art would not combine Suprunov's flexible collapsible antenna and Brocheton's circuit component to produce the instant claimed invention. The Office Action states "the combination of Suprunov and Brocheton, as modified, does not explicitly teach the conductors of the planar antenna are operatively coupled with the matching circuit, when in a closed configuration." (Office Action at 4). The closing mechanism of Suprunov, as discussed previously, operates to either deploy or store an entire expandable antenna system. The expandable antenna can contain multiple antennas and is flexible, so it can be folded up and transported to another . It would require selective culling of the prior art to take a closing mechanism from Suprunov that collapses an expandable antenna and combine it with matching circuit, wherein the closing mechanism has no relation to the operability of the internal antenna components and merely stores the entire system for transport. Accordingly, the Office Action asserts a combination with improper hindsight. For these reasons, Applicant requests that the rejection be withdrawn. (emphasis added)

The Examiner respectfully disagrees. As stated above, the antenna system described in Suprunov is operable in a closed state, as stated in paragraph [0042]. Furthermore, motivation to combine is given in the non-final Office Action and the rejection above, which state that incorporating a matching circuit allows for matching the impedance of the antenna, which improves device performance. Incorporating matching circuits into antenna systems is well known in the art to improve antenna performance.
Finally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In conclusion, Suprunov in view of Brocheton teaches the limitations of independent claim 1 and dependent claims 2-5, 7-10, 12-17, and 19-23 are rejected as explained above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/Leah Rosenberg/
Examiner, Art Unit 2845
03/18/2022